Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the election dated 10/08/2021, the Applicant selected group I, claims 1-12 with traverse. 
In the preliminary amendment dated 01/24/2020, the following occurred: Claims 1, 3-5 and 11-12 were canceled. 
Claims 2, 6-10 and 13-23 are pending. Claims 13-23 are withdrawn from consideration. Claims 2 and 6-10 are examined.  

Priority
This application claims priority from Provisional Application Nos. 62756866 dated 11/07/2018.  

Restriction/Election
Applicant's election with traverse of claims 1-12 in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that the claims do not place a search burden on the Examiner.  This is not found persuasive because the two groups of claims acquire separate statuses in the art in view of their different classifications. This evidences a search burden.
The requirement is still deemed proper and is therefore made FINAL. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within claim 2. In particular, the cited prior art of record fails to expressly teach or suggest the combination of: each of the following conditions, using the corresponding method: 
    PNG
    media_image1.png
    350
    535
    media_image1.png
    Greyscale

each of these to a threshold value as follows, and supplying a corresponding recommendation:
 
    PNG
    media_image2.png
    175
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    803
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    717
    434
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    414
    media_image5.png
    Greyscale


Drawing objections
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 1 and 5
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”:
Fig. 6 and 7
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


Regarding claims 2 and 6, the limitation of (claim 1 being representative) determining, in a patient having cancer, each of the following conditions, using the corresponding method: 

    PNG
    media_image1.png
    350
    535
    media_image1.png
    Greyscale

independently comparing each of these to a threshold value as follows, and supplying a corresponding recommendation:
 
    PNG
    media_image2.png
    175
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    803
    480
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    717
    434
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    414
    media_image5.png
    Greyscale

and treating the patient following the recommendation and regarding claim 6- the limitation treating the patient following the recommendation 
    PNG
    media_image6.png
    349
    467
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    45
    474
    media_image7.png
    Greyscale

as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claims 1 and 6 are purely directed to an abstract idea without any recitation of computer components. That is, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, the claims encompass monitoring patients and providing recommendation in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. Claims 1 and do not recite any additional elements. 
Claims 7-10 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 7 and 9 further define monitoring the patient. Claim 8 further defines informing a provider of patient status. Claim 10 further defines transporting the patient.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “using the corresponding method… …” The claim is indefinite because it is unclear what the method is. The applicant is advised to include a first row indicating what each column 
Claim 2 also recites “...independently comparing each of these to a threshold value and supplying the corresponding recommendation…” The claim is indefinite because it is unclear how the claim can be met. It is unclear what “each of these” refers to and what is being compared. Does “each of these” refers to the information in the first or second column? It is also unclear what the threshold value is and what the corresponding recommendation is. For instance, how is a fatigue measure of 2 compare to a pain threshold corresponding to 2. Also, it is unclear if each measure is compared to one threshold (“a threshold) or multiple thresholds. For instance, is a nausea score of 3 only compared to a threshold of 1 (in which case nothing occurs) or is it compared to each of the thresholds for nausea (i.e., 1, 3, 5). A review of the Specification does not provide any guidance as this appears to be a claim drafting issue. 
Claim 2 also recites “...treating the patient following the recommendation…” The claim is indefinite because it is unclear what recommendation the Applicant is referring to. It is suggested that the Applicant label the table.
Claim 6 is indefinite because it is unclear if the table is part of the claim. A claim begins with a capital letter and ends with a period, thus the table is not part of the claim. The Examiner suggest reciting the last limitation of the claim “and treating the patient following the recommendation.” after the table. For the purposes of examination, the Examiner interprets the table to be part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fever, Neutropenic Fever, and their Relationship to Chemotherapy (hereinafter “Fever”). 

REGARDING CLAIM 6
	Fever discloses a method for treating a patient having cancer, the method comprising: determining, in a patient having cancer, one or more of the following conditions; comparing the one or more conditions to a respective threshold; providing one or more respective recommendations; and treating the patient following the recommendation 

    PNG
    media_image8.png
    24
    529
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    24
    527
    media_image9.png
    Greyscale

([page 4, para. 1] teaches a patients with cancer who develop a fever which is an abnormally high temperature (interpreted by examiner as one or more of the following conditions) greater than 38 degrees Celsius (interpreted by examiner as the respective threshold) [page 2, para. 1] teaches admitting a patient to receive antibiotics until the fever is resolved (interpreted by examiner as providing one or more respective recommendations such as ordering antibiotics) and [page 2, para.8-10] teach taking lukewarm bath, drinking lots of fluids and taking the proper medication if a fever exists (interpreted by examiner as treating patient following the recommendation) [page 3, para. 3 teaches prescribing anti-pyretics for fever (interpreted by examiner as providing one or more respective recommendations such as ordering anti-pyretics))

REGARDING CLAIM 7
Fever disclose the limitation of claim 6.
Fever further discloses:
The method of claim 6, further comprising monitoring the patient (Fever at [page 2, para. 1] teaches monitoring a patient).

REGARDING CLAIM 9
Claim 9 is analogous to Claim 7 thus Claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 8
Fever disclose the limitation of claim 6.
Fever further discloses:
The method of claim 6, further comprising informing a medical care provider of the status of the patient (Fever at [page 2, para. 5] teaches notifying a healthcare professional (interpreted by examiner as the medical care provider) if there is a fever (interpreted by examiner as the patient status) [page 4] teaches seeking medical attention). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fever, Neutropenic Fever, and their Relationship to Chemotherapy (hereinafter “Fever”) and in further view of Lichtenstein (US 2008/0126125).

REGARDING CLAIM 10
Fever disclose the limitation of claim 6.
Fever does not explicitly disclose, however Lichtenstein further discloses:
(Lichtenstein at [0006] and [0037] teaches transporting patient to the treatment facility/hospital (interpreted by examiner as the medical care provider)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Fever to incorporate transporting patient to medical care provider as taught by Lichtenstein, with the motivation of closely monitoring the patient and providing up-to-date instructions to care givers when the patient arrives at a care facility (Lichtenstein at [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Montano (US 2015/0285789) teaches assays, systems, and methods for obtaining personalized anabolic profiles. Karnik (US 2019/0082968) teaches system and method of continuing health monitoring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626